235 F.2d 514
Charles A. DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 12951.
United States Court of Appeals District of Columbia Circuit.
Argued April 30, 1956.
Decided May 10, 1956.

Mr. Saul G. Lichtenberg, Washington, D. C., for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Messrs. Lewis Carroll and Harold H. Titus, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Mr. Leo A. Rover, U. S. Atty. at the time the record was filed, also entered an appearance for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted for the theft of a wallet from a customer in a market. His principal contention is that there was not sufficient evidence to go to the jury. We think there was. We find no error affecting substantial rights of the defendant.


2
Affirmed.